Citation Nr: 0528766	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-31 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the veteran's claim for 
service connection of PTSD.  

In February 2005, the Board received additional medical 
evidence in support of the veteran's claim.  In the Informal 
Hearing Presentation dated in July 2005, the veteran's 
representative advised that consideration of new evidence by 
the agency of original jurisdiction (AOJ) is not waived 
unless the Board determines that the evidence is sufficient 
to grant the veteran's claim.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects, 69 
Fed. Reg. 53,807 (Sept. 3, 2004) (to be codified at 38 C.F.R. 
§§ 19.9, 20.1304(c)).  In light of the favorable disposition 
of the veteran's claim, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  There is sufficient evidence of record that 
satisfactorily establishes that the veteran engaged in 
combat; the claimed stressor events are related to that 
combat and consistent with the circumstances, conditions, or 
hardships of the veteran's service in Vietnam.

3.  The competent medical evidence of record is in relative 
equipoise as to the material issue of whether the veteran 
currently meets the criteria for PTSD.

4.  There is competent medical evidence that links the 
veteran's currently diagnosed PTSD to his claimed Vietnam 
stressors. 


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(d), (f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).  In 
light of the full grant of benefits sought on appeal in this 
decision, no further notification or assistance is necessary 
to develop facts pertinent to the veteran's claim.

II.	Evidence

The veteran filed a claim for service connection of PTSD in 
January 2004.  In his claim, the veteran reported that he 
participated in patrols with infantry units and witnessed 
other soldiers being killed or wounded while serving as a 
field radio operator in Vietnam.  Also, the veteran noted one 
incident where a sniper fired at him and narrowly missed his 
right ear.  

In his notice of disagreement (NOD) filed in June 2004, the 
veteran further explained that his accompaniment of a combat 
unit while on a combat operation in Vietnam was his PTSD 
stressor.  

The veteran's service medical records contain no symptoms, 
findings or diagnoses of mental disorders during service.  A 
May 1964 psychiatric consultation report indicates that the 
veteran denied any personality defects or behavior problems.  
The report also notes that the veteran was alert, 
cooperative, friendly, handled stress well, and showed a 
well-organized personality.

The veteran's DD 214 shows that he served as a field radio 
operator.  It is also noted that the veteran was awarded the 
Expert Badge for the M-14 Rifle and the Sharpshooter Badge 
for the .45 Caliber Pistol.    

The DD 215 reveals that the veteran earned, among other 
awards, the Vietnam Campaign Medal w/ 1960 Device, the 
Presidential Unit Citation, the Combat Action Ribbon, and the 
Republic of Vietnam Meritorious Unit Citation (Gallantry 
Cross Medal Color With Palm).

In June 2004, the veteran underwent a VA examination to 
evaluate the veteran's claimed PTSD.  The VA examination 
report notes that the veteran reported killing other persons, 
including a child while on patrol during active duty.  The 
veteran also indicated that he had nightmares of combat 
during the early years of his first marriage, which occurred 
soon after returning from Vietnam.  The veteran denied having 
previously received psychiatric treatment.    

After review of the claims folder and service medical 
records, the VA psychologist concluded that "the full 
syndrome is not now present" with respect to Axis I.  He 
noted that the examination showed exposure to trauma during 
active duty.  He further explained that the veteran had 
reexperienced the trauma in bad dreams, but which seemed "in 
abatement."  In addition, the psychologist observed that the 
veteran was not avoiding exposures, recollections, or 
pleasurable social events, attachments, or activities.  
Furthermore, the veteran's affect was not restricted and his 
sleep disruption seemed mild.  Moreover, the psychologist 
further concluded that no other diagnoses were evident, nor 
were there any other applicable diagnoses.         

A January 2005 letter summarized an evaluation of the veteran 
over the course of 12 sessions at the Vet Center; it was 
signed by R.P., a licensed social worker, and L.H., Ph.D.  
The social worker noted that the veteran suffered from PTSD 
as a result of multiple combat-related events that occurred 
during his time in service.  The evaluation report shows that 
the veteran was diagnosed with "post-traumatic stress 
disorder, chronic, severe" on Axis I.  In connection with 
his PTSD, the veteran reported, among other things, 
nightmares of actual events in Vietnam 2 to 3 times per week, 
flashbacks several times per week, avoidance of any reminders 
of Vietnam, and difficulty sleeping and concentrating.     


III.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. 
§ 4.125(a) (2005); (2) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2005).

With regard to the second criterion, evidence of an in-
service stressor event, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2005).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.


IV.	Analysis

With respect to the second criterion for PTSD, the veteran 
contends that his service as a field radio operator with a 
combat unit in Vietnam was his in-service stressor that 
caused his currently diagnosed PTSD.  The veteran's DD 214 
reveals that the veteran served as a field radio operator.  
The DD 215 reflects that the veteran was awarded, among other 
things, the Combat Action Ribbon.  Therefore, the Board finds 
that the evidence of an in-stressor event is conclusive and 
consistent with the circumstances, conditions, and hardships 
of his service in Vietnam.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); Collette v. Brown, 82 
F.3d 389 (1996).   

With respect to the first criterion, there is both 
unfavorable and favorable medical evidence of record that the 
veteran currently suffers from PTSD.  The VA psychologist 
found that the veteran did not meet the criteria for a 
diagnosis of PTSD after examining the veteran, and reviewing 
the claims file and service medical records.  On the other 
hand, the social worker from the Vet Center found that the 
veteran suffered from chronic, severe PTSD after meeting with 
the veteran for 12 sessions to formulate a diagnosis and 
treatment plan; the diagnosis of PTSD was approved by L.H., 
Ph.D.  The Board observes that both of the evaluations are in 
full conformity with the DSM-IV.  Consequently, the Board 
finds that there is an approximate balance of positive and 
negative evidence as to the material issue of whether the 
veteran currently meets the criteria for PTSD.  As such, the 
Board resolves any reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2005).  

With regard to the third criterion required to establish 
service connection for PTSD, the Board notes that the Vet 
Center evaluation report indicated that the veteran's PTSD 
was as a result of multiple combat-related events that 
occurred during his service in Vietnam.  Thus, the veteran's 
PTSD has been linked by competent medical opinion to his 
claimed stressor.   38 C.F.R. § 3.304(f) (2005).

In conclusion, the veteran meets all three criteria of 
38 C.F.R. § 3.303(f) (2005) for a grant of entitlement to 
service connection for PTSD.  Therefore, service connection 
for PTSD is warranted.    


ORDER

Service connection for post-traumatic stress disorder is 
granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


